Citation Nr: 1439836	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-25 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Boise, Idaho, Department of Veterans Affairs (VA) Regional Office (RO), which denied TDIU.  

The Veteran testified at a hearing before the Decision Review Officer (DRO) in December 2010 and at a videoconference before the undersigned Veterans Law Judge (VLJ) in February 2013.  Transcript of the hearings are of record.  


FINDINGS OF FACT

1.  The Veteran is service connected for diabetes mellitus, type II, rated as 20 percent disabling; and neurogenic bladder, secondary to service-connected diabetes mellitus, type II, rated as 60 percent disabling.  His combined rating is 70 percent.  

2.  The Veteran completed college, law school, and is a licensed attorney in the state of Idaho.  

3.  Throughout the course of the appeal, the Veteran's service-connected disabilities, alone, are not of such severity to preclude him from engaging in substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340 , 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2010.  The letter fully addressed all notice elements.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With that letter, the RO effectively satisfied the notice requirements with respect to the issue of TDIU on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  The notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim. This duty includes assisting him or her in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The Veteran's VA treatment records, and private treatment records are associated with the claims file.  No other evidence was identified in connection with this claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim. The Veteran underwent VA examination in April 2011 and October 2012.  The examinations were thorough examinations of the Veteran, and the findings and opinions regarding the Veteran's service-connected diabetes mellitus, type II, and neurogenic bladder , which the Veteran stated were the cause for his unemployability, were supported by sufficient rationale.  The Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4). 

Further, the Veteran was provided an opportunity to set forth his contentions at a DRO hearing in December 2010 and a videoconference Board hearing in February 2013 before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or Veteran's Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the DRO and undersigned VLJ identified the issue on appeal.  The Veteran's employment and educational history were discussed.  There was also discussion with respect to how the Veteran felt his service-connected disabilities affected his ability to work.  The DRO and VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, both the DRO and VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claim based on the current record.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

TDIU

A veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26 (2013).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19 (2013); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a) (2013).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  

The Veteran is service connected for diabetes mellitus, type II, rated as 20 percent disabling, and neurogenic bladder, secondary to diabetes mellitus, type II, rated as 60 percent disabling.  His combined rating is 70 percent. 

The Veteran has a combined evaluation of 70 percent.  Therefore, the criteria for a total disability rating under the provisions of 38 C.F.R. § 4.16(a) have been met. 

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides." 

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.  

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).  

A January 2010 VA hospital discharge summary was associated with the claims folder.  This hospital summary was related to the Veteran's rehabilitation for non-service connected disabilities sustained during an accident in December 2009.  It was noted in the hospital summary that the Veteran was not an early riser and did not like to be awakened early.  A sign to that effect was placed on his door while he was hospitalized for rehabilitation.  

In the Veteran's March 2010 Application for Increased Compensation Based On Unemployability (VA Form 21-8940), the Veteran indicated that both of his service-connected disabilities prevented him from securing or following any substantially gainful employment.  He related that he was presently working at the time of his application.  He stated that his employment had been adversely affected by his service-connected disabilities, and that his employment had been cut from full-time to part-time as a result.  His occupation that year was as a lawyer and he worked as the Boise County Prosecuting Attorney.  He also indicated that he had completed law school and had additional training for prosecutors.  He further indicated that he had prior employment as a college professor at Boise State University.  

In March 2010, a statement regarding the Veteran's employment was received from the Boise County Clerk's Office.  The County Clerk indicated that the Veteran ran for political office in Boise County in 2008 for the Prosecuting Attorney.  He was unopposed and he took office in January 2009.  All Boise County elected officials receive an annual salary as approved by the Board of Commissioners and receive bi-monthly checks whether they come to work or not.  The clerk indicated that elected officials are not required to report time spent at work or their absences.  She stated that the Veteran had an accident away from work sometime in November-December 2009, spent time in the hospital, and took some months recovering.  He received a normal pay check during his absence.  A review of the claims folder indicated that the injuries sustained from his accident were unrelated to his service-connected disabilities.  

In May and August 2010 respectively, statements were received from the Veteran's ex-wife and employee on his tree farm.  Both letters discussed the level of medication that the Veteran presently took and his fatigue and inability to keep up as he had previously been able to do.  

In May 2010, a statement was received from I.G., Attorney-at-law.  He indicated that he was an attorney in private practice since 1993 and he was the only attorney residing and primarily practicing in Boise County.  He stated that his current billing was $195.00 per hour and that he was not a disabled person.  

In September 2010, a medical statement from E.L., MD was received by VA.  The Veteran was seen as a new patient requesting an evaluation for ongoing fatigue.  Dr. E.L. indicated that the Veteran was diagnosed with diabetes, did not check his blood sugars, and had done no laboratory testing.  She informed the Veteran that diabetes mellitus did not typically cause fatigue and that his fatigue was more likely due to nocturia.  He asked for a letter stating that this was the cause of his fatigue and she refused, advising him to see his urologist in this regard.  

The Veteran testified at a personal hearing before a hearing officer at the RO in December 2010.  He claimed that his job as the Chief legal counsel of Boise County should be considered sheltered employment.  He was elected to the office and he held his position as an elected office.  He testified that his two service-connected disabilities, diabetes mellitus and neurogenic bladder, affected his employment.  He stated that his diabetes caused tiredness, lethargy, and required him to take naps in the afternoon.  He asserted that he was on maximum dosage pill medication.  His neurogenic bladder required him to use pads from time to time.  This caused embarrassment, having to stop trials because of his neurogenic bladder.  He hired a deputy attorney to take over a good portion of his duties in court.  He stated that he was in court 3 days a week, and the deputy now performed 2 days a week of his court duties.  He also testified that as a result of this, the County Board of Commissioners reduced his employment to half-time.  

In April 2011, the Veteran underwent a VA examination for neurogenic bladder.  The Veteran reported that there had been no significant change in his bladder condition since his examination of 2008.  He related the only significant changes were that he was taking the maximum of his oral agent medication dosage for his diabetes mellitus, and that he was constantly fatigued, which required him to take a daily nap.  He indicated that his usual occupation was as an attorney, he was employed part-time, had been working at his current job for 1 to 2 years, and had lost no time from work in the last 12 months from work.  He related that his neurogenic bladder had an effect on his employment as he needed to change his pad 5 times daily and this caused an inconvenience when he was in court.  The examiner opined that the Veteran's diabetes mellitus, type II and neurogenic bladder did not render him unable to secure and maintain substantially gainful employment.  

The Veteran underwent a VA examination in October 2012.  It was noted on examination that the Veteran had an increase in medication, now taking pill medication and one insulin shot per day for his diabetes mellitus, type II.  He also raised the issue of increased fatigue due to his diabetes mellitus, type II.  The examiner opined that he could not specifically attribute fatigue to his diabetes mellitus, given its commonality with other diagnoses, including increasing age, medications, etc.  He was instructed to follow up with his physician.  

The Veteran testified at a videoconference hearing before the undersigned VLJ in February 2013.  He presented much of the same testimony as provided at his personal hearing in December 2010.  Additionally, he stated that he resigned his position as Boise County Prosecuting Attorney, effective July 31, 2012.  He stated that his position was reduced to half-time, he believed, because of his chronic fatigue and voiding dysfunction.  He was forced to hire a deputy to assist him as he was not able to work 40 hour weeks as a trial attorney.  He testified that his expertise was as a litigator and a prosecutor.  He stated if he was an attorney sitting in an office, his disabilities would not be nearly as impactful, but that was not the law he was trained for and not what his job entailed.  Prior to becoming the county prosecutor, he taught graduate business courses at Boise State University and was a sole practitioner in his law office, the combination which resulted in full-time employment.  He was not required to give up his solo practice to become the county prosecutor, but that was a choice that he made.  According to the Veteran, the county prosecutor's position was intended to be full-time and he was to be able to draw a 'living wage' as a result.  The county commissioners reduced the position to 1/2 time effective October 2009, and his salary accordingly.  He testified that it was his belief that this was done because of his disabilities.  He stated the prior prosecutors were full-time in this position.  He related that he was fatigued and the hours became intolerable and he hired to two half-time attorneys to do the work.  He testified that he reduced his hours to 20 hours per week.  He stated that he had some experience in general practice but he was mainly a litigator and prosecutor.  He stated that he opposed the reduction to halftime, but was not forced out of his job.  He did not feel good about himself because he did not think that he was doing the job that he was elected to do, so he resigned.  He testified that he could do the job half-time, but not full-time.  He also indicated that he had a tree farm, but that it was more recreational in nature, and was not generating any income.  

Based on the foregoing, the Board finds that the Veteran is not prevented from securing or following substantially gainful employment due to his service-connected disabilities alone.  None of the medical evidence of record found the Veteran to be unemployable solely due to his service-connected disabilities.  Although it was his position that his diabetes mellitus caused chronic fatigue, neither the private physician or the VA examiner of October 2012 attributed the Veteran's fatigue to his diabetes mellitus.  The private physician stated that it could be related to nocturia, but indicated that he needed to see his urologist to be sure.  The VA examiner stated that he believed the fatigue could be caused by increasing age, medications, etc.. and suggested that he follow-up with his physician.  However, neither doctor attributed the Veteran's claimed fatigue to his service-connected disabilities.  

Consideration has been given to his educational background and work history.  The Veteran has a college degree, a law degrees, and is a licensed attorney.  He has additional training post law degree and he also has experience as a college instructor in the graduate school of business at Boise State University.  

The Board has considered the Veteran's statements in support of his claim. The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not competent, however, to identify a specific level of disability of his service-connected disabilities, and whether these service-connected disabilities preclude employment.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which a determination of entitlement to a TDIU is made.  No examination has shown that the Veteran is unable to maintain substantially gainful employment due to his service-connected disabilities alone.  

Further, it is important to note that the Veteran testified that he was able to maintain his position on a half-time basis, but that he did not feel good about himself because he did not think he was doing the job he was elected to perform.  He also indicated that he had taught on the graduate level and believed he could do that job, but did know if that job was available.  Moreover, he stated that if he was an attorney working in an office, his employment would not be nearly as impacted by his service-connected disabilities.  As previously stated, "substantially gainful employment" is an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  Throughout most of the appeals period, the Veteran worked in a position that met the standard of substantially gainful employment.  It was he who decided that he did not want to perform this employment any longer, and he terminated his own employment.  He specifically stated that he was not forced to leave his job, he no longer felt good about the job he held.  Moreover, he admitted that he was able to work in an office job as a lawyer, although that was not the type of law he was trained to do, and that he did not have to give up his solo practice.  Finally, he also has experience and training as a college professor and is able to work in that arena.  While the Veteran may have been unemployed during part of the appeal period, that does not make him unemployable.  There is no evidence to support this notion.  The evidence does not show that his service-connected disabilities prevent him from sedentary employment.  Quite the opposite is true.  He is shown to have advanced education and other training which indicates he is intellectually capable of sedentary, office employment.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  His ability to work as a sole practitioner, as a college professor, and in many other areas where his intellect and prior training could be used, contradicts his claim of unemployability.  Although his service-connected disabilities may affect his position as a full-time litigator, he clearly is able to work in other legal and non-legal arenas.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the Veteran's TDIU claim.  There is no doubt to be otherwise resolved. As such, the appeal is denied. 


ORDER

Entitlement to a TDIU is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


